DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 has been amended.  Claims 1-10 are pending in the instant application. 

Priority
This application claims priority to Taiwan Application Serial Number 108136282, filed October 7, 2019, and claims priority to US Provisional Application Serial Number 62/864, 506, filed June 21, 2019.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 03/30/2021, 08/17/2020, and 05/11/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-7) in the reply filed on 10/27/2021 is acknowledged. 


Status of the Claims
	Claims 8-10 were withdrawn from further consideration by Applicant as being drawn to non-elected inventions in response to the restriction requirement.  Claims 1-7 are under examination on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 defines one first compound is a metal alkoxide, an inorganic metal salt, a metal carboxylate salt, an inorganic metal compound, or a combination thereof.  However, an inorganic metal salt is a narrow range or limitation that falls within the broad range or limitation (in the same claim) of an inorganic metal compound.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In addition, the second compound cited in claim 1 is an alkyl ester formed by an alpha hydroxyl acid and the alkyl ester is indefinite because an alkyl ester cannot be formed by reacting an alpha hydroxyl acid with itself (i.e. the alkyl ester).   The phrase “an alkyl amide formed by an alpha hydroxyl acid and an amine, an amino acid” is also indefinite because “an alkyl amide” formed is subject to different interpretations: by reacting an alpha hydroxyl acid with an amine, or by reacting an alpha hydroxyl acid with an amino acid.  

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,709,594 (“the `594 patent”) to Sakamoto et al. 
Applicant’s claim 1 is drawn to a catalyst for use in an esterification reaction, the catalyst formed by reacting a mixture comprising at least one first compound and at least one second compound, wherein the at least one first compound is a metal alkoxide, an inorganic metal salt, a metal carboxylate salt, an inorganic metal compound, or a combination thereof, which have titanium, aluminum, zirconium, hafnium, zinc, or bismuth; and the at least one second compound is an alkyl ester formed by an alpha hydroxyl acid and an alcohol, an alpha hydroxyl acid and the alkyl ester, an alkyl amide formed by an alpha hydroxyl acid and an amine, an amino acid, an alkyl ester formed by an amino acid and an alcohol, an alkyl amide formed by an amino acid and an amine, or a combination thereof.


    PNG
    media_image1.png
    267
    273
    media_image1.png
    Greyscale
(285g, 1.00 mol), ethylene glycol (HO-CH2-CH2-OH, 218 g, 3.51 mol) and an 85 wt % aqueous solution of ammonium lactate 
    PNG
    media_image2.png
    147
    274
    media_image2.png
    Greyscale
 (252 g, 2.00 mol) , an alpha hydroxyl acid salt.  The titanium lactate chelate compound was used as an esterification catalyst with Ti content 6.54 wt% (col. 28, lns. 34-47).  In addition, the `594 patent discloses a titanium alkoxide compound is in the presence of small amounts of alkoxide compounds of other metals such as zirconium (Zr) (col. 8, lns. 28-30). Therefore, the `594 patent anticipates claims 1-6.  
In terms of claim 7, the catalyst B was made using 1.00 mol of the 1st compound of titanium tetra-isopropoxide, and the 2nd compound of lactate ester 2.00 mol.  The molar ration of the at least one first compound to the at least one second compound is 1.00: 2.00=1:1, which reads on the range of 1:0.1 – 1:6 of claim 7.   

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,455,387 (“the `387 patent”) to Lindall et al. 

The `387 patent discloses a catalyst prepared by a method comprising the steps of reacting citric acid (an alpha hydroxyl acid) monohydrate (300 g, 1.43 moles) in warm water (209 g) with titanium isopropoxide (162 g, 0.57 moles).  Because isopropyl alcohol was formed during the reaction of titanium isopropoxide with warm water, the at least one second compound of an alkyl ester formed by an alpha hydroxyl acid (i.e. citric acid) and an alcohol (i.e. isopropyl alcohol) according to Example 1 (col. 5, lns. 47-62).  Therefore, the `387 patent anticipates Applicant’s claim 1-5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over the `594 patent in view of the `387 patent.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `594 patent discloses Catalyst B prepared by reacting titanium tetra-isopropoxide 
    PNG
    media_image1.png
    267
    273
    media_image1.png
    Greyscale
(285g, 1.00 mol), ethylene glycol (HO-CH2-CH2-OH, 218 g, 3.51 mol) and an 85 
    PNG
    media_image2.png
    147
    274
    media_image2.png
    Greyscale
 (252 g, 2.00 mol) , an alpha hydroxyl acid salt.  The titanium lactate chelate compound was used as an esterification catalyst with Ti content 6.54 wt% (col. 28, lns. 34-47).  In addition, the `594 patent also discloses a titanium alkoxide compound is in the presence of small amounts of alkoxide compounds of other metals such as zirconium (Zr) (col. 8, lns. 28-30), which reads on claims 1-6.   The `594 patent also disclosed the catalyst B was made by using 1.00 mol of the 1st compound of titanium tetra-isopropoxide, and the 2nd compound of lactate ester 2.00 mol.  The molar ration of the at least one first compound to the at least one second compound is 1.00: 2.00=1:1, which reads on the range of 1:0.1 – 1:6 of claim 7.   

The `387 patent discloses a catalyst composition comprises the reaction product of an alkoxide or condensed alkoxide of a metal M selected from titanium, zirconium, hafnium, aluminum, or a lanthanide, an alcohol containing at least two hydroxyl groups, a 2-hydroxy carboxylic acid and a base, wherein the molar ratio of base to 2-hydroxy carboxylic acid is in the range 0.01-0.79:1. The composition is useful as a catalyst for esterification reactions, especially for the production of polyesters such as polyethylene terephthalate, polytrimethylene terephthalate and polybutylene terephthalate.  Example 1 of the `387 patent discloses a specific method of preparing the catalyst comprising the steps of citric acid (an alpha hydroxyl acid) monohydrate (300 g, 1.43 moles) was dissolved in warm water (209 g) in a 1 liter fishbowl flask fitted with stirrer, condenser and thermometer. To the stirred solution was added slowly titanium isopropoxide (162 g, 0.57 moles) from a dropping funnel.  Isopropyl alcohol was formed during the reaction of titanium isopropoxide with warm water.  The resulting Isopropyl alcohol reacted with citric acid forming an alkyl ester, see col. 5, lns. 47-62. Furthermore, the `387 patent discloses the catalyst is prepared by reacting a dihydric alcohol with an alkoxide or condensed alkoxide in a ratio of from 2 to 12 moles of dihydric alcohol to each mole of the titanium or 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and the `594 patent is that the prior art does not teach all the metals of at least one first compound of inorganic metal compound such as aluminum, zirconium, hafnium, zinc, or bismuth.  In addition, the `594 patent is silent on the second compound is an alkyl amide formed by an amino acid and an amine, or a combination thereof.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claims 1-7 would have been obvious over the `594 patent because the `387 patent discloses a catalyst composition comprises the reaction product of an alkoxide or condensed alkoxide of a metal M selected from titanium, zirconium, hafnium, aluminum, or a lanthanide, an alcohol containing at least two hydroxyl groups, a 2-hydroxy carboxylic acid and a base.  Both prior art references teach the compositions are useful as catalysts for esterification reactions, especially for the production of polyesters such as polyethylene terephthalate, polytrimethylene terephthalate and polybutylene terephthalate, which is drawn to the same application of instant application. One ordinary skilled in the art would be motivated to include the other metals such as zirconium, hafnium, aluminum, lanthanide, or zinc in the catalysts as suggested by the `387 patent.
In terms of the second compound is an alkyl amide formed by an amino acid and an amine, or a combination thereof, the `594 patent discloses the second compound is an alkyl ester formed by ethylene glycol and ammonium lactate, and the `387 patent discloses the second compound is an alkyl ester formed by Isopropyl alcohol and citric acid.   The alkyl ester is structurally similar with alkyl amide formed by an amino acid and an amine in preparing the catalysts.   

Conclusions
Claims 1-7 are rejected.
Claims 8-10 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731